Citation Nr: 9911972	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-33 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945 and from November 1950 to August 1951; he was a 
prisoner of war (POW), apparently of the German government, 
from June 8, 1944, to May 1, 1945.  His awards and 
decorations included the Purple Heart Medal.  This matter 
came before the Board of Veterans' Appeals (Board) on appeal 
of a December 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.


FINDING OF FACT

The appellant's claim for entitlement to service connection 
for the cause of the veteran's death is not plausible.


CONCLUSION OF LAW

The appellant's claim for service connection for the cause of 
the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The United States Court of Veterans Appeals (known as the 
United States Court of Veterans Appeals before March 1, 1999) 
(hereinafter Court) has stated repeatedly that 38 U.S.C.A. 
§ 5107(a) unequivocally places an initial burden on a 
claimant to produce evidence that a claim is well grounded.  
See Grivois v. Brown, 6 Vet.App. 136 (1994); Grottveit v. 
Brown, 5 Vet.App. 91, 92 (1993); Tirpak v. Derwinski, 2 
Vet.App. 609, 610-11 (1992).  A well-grounded claim is a 
plausible claim, that is, a claim which is meritorious on its 
own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990).  The Court has stated that the 
quality and quantity of evidence required to meet this 
statutory burden depends upon the issue presented by the 
claim.  Grottveit at 92-93.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Id.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998).  
Service incurrence of cardiovascular disease may be presumed 
if the disability is manifested to a compensable degree 
within a year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  Beriberi heart disease in a former 
prisoner of war shall be presumed to have been incurred in 
active service if manifest to a degree of 10 percent or more 
at any time after discharge even if there is no record of 
such disease during service, provided the rebuttable 
presumption provisions of 38 C.F.R. § 3.307 are also 
satisfied.  38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. §§ 
3.307, 3.309.  For purposes of this presumption, beriberi 
heart disease includes ischemic heart disease in a former 
prisoner of war who had experienced localized edema during 
captivity.  38 C.F.R. § 3.309.

According to the death certificate, the veteran died in May 
1996, at the age of 73, from arteriosclerotic heart disease.  
No autopsy was conducted.  At the time of his death, the 
veteran was not service connected for any disability.  

With the exception of the final service discharge examination 
report, dated in August 1951, the veteran's service medical 
records are unavailable.  They were apparently destroyed by 
fire at the National Personnel Records Center.  The August 
1951 separation examination report indicates that the 
veteran's heart and vascular system were normal; a chest X-
ray was also normal, and his blood pressure was 122/60.

Information from the hospital admissions cards of the United 
States Army Department of the Surgeon General reveals that 
the veteran was hospitalized in May 1944 for trench mouth.  

No other medical evidence is on file.  The appellant, widow 
of the veteran, has contended that the veteran died of 
beriberi heart disease, which was incurred as a result of 
malnutrition that the veteran experienced as a POW.  However, 
there is no medical evidence of record suggesting that 
arteriosclerotic heart disease was manifested within a year 
of the veteran's discharge from service, that the veteran was 
ever found to have beriberi heart disease or that the 
veteran's fatal heart disease was etiologically related to 
service.  Neither the appellant nor her representative has 
alleged that the veteran experienced localized edema during 
his period as a prisoner of war, nor is there any lay or 
medical evidence suggesting that he experienced localized 
edema during the period of captivity.

The only evidence of beriberi heart disease or of a 
relationship between the veteran's fatal heart disease and 
service is the theory advanced by the appellant herself; 
however, as a lay person, she is not competent to render 
these medical opinions.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Therefore, the Board must conclude that 
the claim is not well grounded.

With respect to the representative's request that the Board 
remand the case to obtain additional information concerning 
the circumstances of the veteran's award of the Purple Heart 
Medal, the Board notes that the representative has not 
explained why such information would be relevant to the issue 
on appeal.  The Purple Heart Medal clearly was not awarded 
for heart disease, no residuals of the wound(s) for which the 
Purple Heart Medal was awarded were evident on the August 
1951 service discharge examination, and there is no medical 
evidence suggesting that any wound residuals were implicated 
in the veteran's death.  Therefore, in the Board's opinion, 
no useful purpose would be served by the requested 
development.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals


 

